Case 6:20-cv-01865-CEM-LRH Document 10 Filed 10/27/20 Page 1 of 4 PagelD 27

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 6:20-CV-1865-
ORL-44LRH

Plaintiff: .
PPJ2020004791

VS.

Defendant:
ORLANDO REALTY AND PROPERTY
MANAGEMENT, LLC

For:

JORDAN RICHARDS

USA EMPLOYMENT LAWYERS ~— JORDAN RICHARDS, PLLC
805 EAST BROWARD BLVD

SUITE 301

FORT LAUDERDALE, FL 33301

Received by PRESTIGE PROCESS on the 13th day of October, 2020 at 12:36 pm to be served on Orlando Realty
And Property Management, Lic Attn: Registered Agent - Jason Myers, 9129 Mid Pines Court, Orlando, FL
32819.

|, Maranatha Bedford, being duly sworn, depose and say that on the 22nd day of October, 2020 at 10:45 am, |:

SERVED WITHIN NAMED CORPORATION BY DELIVERING A TRUE COPY OF THIS SUMMONS IN A CIVIL
ACTION and COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL TO TINA MYERS, SPOUSE OF
REGISTERED AGENT, JASON MYERS IN THE ABSENCE OF ANY OFFICER OR DIRECTOR, BUSINESS
AGENT OR GENERAL MANAGER AS REQUIRED BY F.S. 48.091 , AT A PRIVATE MAILBOX OR RESIDENCE ,
AND INFORMING THEM OF THE CONTENTS THEREIN PURSUANT TO FLORIDA STATUTES 48.031

Military Status: | specifically asked the Subject/And or Parties Served if he/she is currently enrolled/active with any
branch of the U.S. military service. Subject/And or Parties Served advised that at this time he/she is not with any
branch of the U.S. military. 2
Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 55, Sex: F, Race/Skin Color: WHITE, Height: 5'5, Weight: 145, Hair: BLONDE,
Glasses: N
Case 6:20-cv-01865-CEM-LRH Document 10 Filed 10/27/20 Page 2 of 4 PagelD 28

AFFIDAVIT OF SERVICE For 6:20-CV-1865-ORL-41LRH

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served

 

Maranatha Bedford
1.D. No.: 442

  
 
 

before me on the 22nd

Subseribed\a
dayfof October, 2020 by the affiant who via PHYRAL HH H44, Ny,

ly known to me. SS pny, ROLD, Day PRESTIGE PROCESS

ey
“ty P.O. BOX 613634

 

 

 
   
  
 

présence ard is person
. Ss wats Vin of
=. eyes os % MIAMI, FL 33261
== “S Or Be
NOTARYPUBLIC OE: ‘? . (305) 490-4346
= * ; Pow : os =
= #SG 970797 = Our Job Serial Number: PPJ-2020004791

%

C
i atte - Process Sarver’s Toolbox V8.1!
Case 6:20-cv-01865-CEM-LRH Document10 Filed 10/27/20 Page 3 of 4 PagelD 29
Case 6:20-cv-01865-CEM-LRH Document 3 Filed 10/13/20 Page 1 of 2 PagelD 9

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Middle District of Florida
BEVERLY GUTIERREZ,
)
)
Plaintiff(s) )
V. Civil Action No. 6:20-cv-1865-ORL-41LRH
ORLANDO REALTY AND PROPERTY )
MANAGEMENT, LLC, )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
ORLANDO REALTY AND PROPERTY MANAGEMENT, LLC
Attn: Registered Agent - Jason Myers
9129 Mid Pines Court
Orlando, Florida 32819

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Jordan Richards, Esquire

USA Employment Lawyers - Jordan Richards PLLC
805 E. Broward Blvd. Suite 301

Fort Lauderdale, Florida 33301

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

   

 

 

Signature of Clerk or Deputy Clerk
Case 6:20-cv-01865-CEM-LRH Document 10 Filed 10/27/20 Page 4 of 4 PagelD 30
Case 6:20-cv-01865-CEM-LRH Document 3 Filed 10/13/20 Page 2 of 2 PagelD 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
1 I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
[7 I returned the summons unexecuted because 3; or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
